SCHEB, Acting Chief Judge.
Appellant United Liquors Corporation raises only one meritorious point in these consolidated appeals. That issue concerns attorney’s fees and costs assessed against the appellant for its unreasonable rejection of an offer of settlement, pursuant to section 45.061, Florida Statutes (1987).
Appellee Jacquin Florida Distilling Company sued the appellant for sums invoiced to it during 1987, 1988, and 1989. The appellee offered to accept $800,000 as a complete settlement. This offer was rejected by the appellant, as it failed to respond to the offer within 45 days. § 45.-061(1). The appellee then obtained a judgment against the appellant in the amount of $999,689.43.
We find the court correctly granted the appellee’s motion for fees and costs. The trial court entered an order awarding the appellee $17,210.00 for attorney’s fees and $1,900.25 for costs, thereby implicitly finding that the appellant unreasonably rejected the appellee’s offer.
While there is evidentiary support in the record for the trial court’s award of attorney’s fees, the appellant correctly points out that the trial court erred by failing to make specific findings as to hourly rate and the number of hours reasonably expended as required by Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). See Fernandez v. Bayless, 558 So.2d 1052 (Fla. 2d DCA 1990).
We affirm the final judgment. We vacate the award of attorney’s fees in the Order Taxing Attorney’s Fees and Costs and remand for entry of an amended order containing the findings required by Rowe.
RYDER and DANAHY, JJ., concur.